     Case 3:21-cv-01139-JFS Document 10 Filed 09/13/21 Page 1 of 17




          IN THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

INDEPENDENT             :
WRESTLING.TV, LLC,      :
                        :
        Plaintiff,      :
                        :
     v.                 :              NO. 21-cv-01139
                        :
GAME CHANGER WRESTLING, :              JUDGE SAPORITO
LLC,                    :
                        :
        Defendant.      :              ELECTRONICALLY FILED


   MEMORANDUM OF LAW IN SUPPORT OF GAME CHANGER
        WRESTLING, LLC’S MOTION TO DISMISS


                                 John B. Dempsey (PA ID 88017)
                                 jdempsey@mbklaw.com
                                 Myers Brier & Kelly, LLP
                                 425 Spruce Street, Suite 200
                                 Scranton, PA 18503
                                 (570) 342-6100

                                 R. Zachary Gelber
                                 Samuel Steinbock-Pratt
                                 zgelber@gelbersantillo.com
                                 spratt@gelbersantillo.com
                                 (pro hac vice pending)
                                 Gelber & Santillo PLLC
                                 347 West 36th Street, Suite 805
                                 New York, NY 10018
                                 (212) 227-4743

                                 Attorneys for Game
                                 Changer Wrestling, LLC
        Case 3:21-cv-01139-JFS Document 10 Filed 09/13/21 Page 2 of 17




                         PRELIMINARY STATEMENT

      Plaintiff Independent Wrestling.TV (“IWTV”) alleges that Defendant Game

Changer Wrestling, LLC (“Game Changer”) breached the terms of a distribution

agreement. IWTV brought this suit to recover the profits it claims to have lost as a

result of this alleged breach. Assuming for purposes of this motion that the contract

on which IWTV relies was not procured under highly problematic circumstances

evidencing fraud and duress (and it was), the very distribution agreement upon

which Plaintiff relies—one which was drafted by IWTV without any input from

Defendant Game Changer—includes a limitation of damage provision that expressly

prohibits recovery of lost profits. Because IWTV has failed to allege any other viable

theory of damages, its claim for breach of contract must be dismissed.

      IWTV’s claim for “detrimental reliance” is similarly deficient. IWTV’s claim

fails because it has not adequately alleged any of the elements—a promise, reliance,

injustice, or substantial damages stemming therefrom. In any case, a party cannot

evade the application of a clear contractual limitation on damages—especially here

where that was drafted without the input of the defendant counterparty—simply by

restyling its breach of contract claim. The promise on which Plaintiff relies is one

purportedly made in the contract itself, and subject to all of the same restrictions.

What’s more, IWTV failed to plead (as it must) that it actually relied to its detriment

on any purported promise. For these reasons, the claim for detrimental reliance must

                                       1
          Case 3:21-cv-01139-JFS Document 10 Filed 09/13/21 Page 3 of 17




also be dismissed.

                                FACTUAL ALLEGATIONS

         Game Changer produces live independent wrestling events. Compl. ¶ 5, Ex.

A to Notice of Removal, ECF No. 1-1. On March 19, 2020, IWTV and Game

Changer entered into an agreement (the “Distribution Agreement”) whereby Game

Changer’s events that were made available to IWTV would be livestreamed on

IWTV’s subscription service or available on a pay-per-view basis. Id. ¶ 6.1 Under

the contract as drafted, IWTV took an “exclusive license . . . to produce and

distribute the Pay per View Events and the Programs,” and a “right of first refusal

on all Pay per View programs offered by” Game Changer. Dist. Agreement §§ 2(a),

4(d). The contract further states that Game Changer will provide an average of one

livestream program per month, with any monthly obligations not fulfilled rolled

over. Id. § 4(c).

         The contract as written also requires the parties to “protect and keep the other

Party’s Confidential Information in strict confidence.” Id. § 8(b). “Confidential

Information” was defined to mean “any and all information that is disclosed by or


     1
       For the purposes of this motion, all adequately pleaded facts in the Complaint
are assumed to be true. However, Game Changer reserves the right to dispute the
accuracy of specific allegations in the Complaint, and in particular contends that the
Distribution Agreement was procured by fraud in the execution, and duress, on the
part of IWTV. Further, even if the contract were not procured through fraud (and it
was), many of its terms are ambiguous at best. Game Changer’s right to contest the
meaning of these provisions is also reserved.
                                        2
        Case 3:21-cv-01139-JFS Document 10 Filed 09/13/21 Page 4 of 17




on behalf of one Party to the other Party and is designated as confidential or

proprietary by the disclosing Party at the time of disclosure or otherwise would

reasonably be understood by the receiving Party under the circumstances to be

confidential or proprietary.” Id. § 8(a). “‘Confidential Information’ does not include

information that is . . . rightfully known by the receiving party at the time of the

disclosure without an obligation of confidentiality.” Id. There is no allegation that

the contract itself was ever designated as confidential, nor that it could have been.

      Finally, the Distribution Agreement contained a limitation of damages clause

(rendered in all caps, presumably for emphasis). That clause provides that:

      EXCEPT    WITH     RESPECT   TO   EACH    PARTY’S
      INDEMNIFICATION OBLIGATIONS PURSUANT TO SECTION
      11 OR A BREACH OF CONFIDENTIALITY OBLIGATIONS
      PURSUANT TO SECTION 8, NEITHER PARTY SHALL BE
      LIABLE TO THE OTHER FOR ANY INDIRECT, SPECIAL,
      CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING
      LOSS OF PROFITS, REVENUE, DATA OR USE INCURRED BY
      ANY PARTY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF
      THE POSSIBILITY OF SUCH DAMAGES.

Id. § 11(c).

      On December 1, 2020, Game Changer notified IWTV that it intended to use

an alternative platform to livestream certain upcoming pay-per-view events. Compl.

¶ 10. On June 3, 2021, IWTV filed this suit in the Luzerne County Court of Common

Pleas, alleging that Game Changer had breached the Distribution Agreement by 1)

failing to provide the required monthly allotment of livestreams, 2) utilizing an


                                       3
        Case 3:21-cv-01139-JFS Document 10 Filed 09/13/21 Page 5 of 17




alternative production company for its livestreams, and 3) revealing the terms of the

Distribution Agreement to other promoters. Compl. ¶¶ 17–18, 21. The Complaint

also includes a claim for “detrimental reliance” that is materially identical to the

breach claim. Compl. ¶¶ 25–30. The Complaint claims damages to be “in excess of

$500,000,” depending on the “revenue generated by [Game Changer’s] live stream

events,” though it is unclear why that would be a relevant measure of Plaintiff’s

damages. Id. ¶ 24.

      Game Changer removed the case to this Court on June 25, 2021 based on

diversity jurisdiction. See ECF No. 1. IWTV has not challenged removal.

                            QUESTION PRESENTED

      Question:      Does the Complaint of IWTV fail to state any claim upon
                     which relief can be granted?

      Answer:        Yes.

                                   ARGUMENT

      To withstand a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint

“must contain sufficient factual allegations so as to state a facially plausible claim

for relief.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010). IWTV is not

entitled to damages for lost profits—the only form of relief it seeks—because the

very contract on which it relies expressly precludes a finding of liability against

either party for such damages. Accordingly, this Court should dismiss the

Complaint.

                                       4
         Case 3:21-cv-01139-JFS Document 10 Filed 09/13/21 Page 6 of 17




I.     Count I Must Be Dismissed Because It Fails To Allege Recoverable
       Damages, an Essential Element of a Claim for Breach of Contract

     A. The Complaint Only Alleges Injury in the Form of Lost Profits, Recovery
        of Which is Expressly Barred by the Distribution Agreement.

       “In Pennsylvania, a claim for breach of contract requires ‘(1) the existence of

a contract, including its essential terms, (2) a breach of a duty imposed by the

contract, and (3) resultant damages.’” In re Rutter’s Inc. Data Sec. Breach Litig.,

511 F. Supp. 3d 514, 533 (M.D. Pa. 2021) (quoting CoreStates Bank, N.A. v. Cutillo,

723 A.2d 1053, 1058 (Pa. Super. Ct. 1999)). Here, the only damages alleged to have

resulted from Game Changer’s purported breach are the purported loss of profits that

would have accrued to IWTV from third parties had Game Changer streamed its

events on IWTV’s platform. See Compl. ¶ 24.

       But Game Changer is not liable for IWTV’s alleged lost profits. The

Distribution Agreement, drafted exclusively by Plaintiff IWTV, could scarcely be

more explicit about this: “Neither party shall be liable to the other for any indirect,

special, consequential or punitive damages, including loss of profits, revenue, data

or use incurred by any party, even if such party has been advised of the possibility

of such damages.” Dist. Agreement § 11(c) (emphasis added). So IWTV cannot

recover damages based on its lost profits. And because the Complaint does not allege

any other form of injury suffered by IWTV, that leaves it without the crucial element

of damages.


                                       5
         Case 3:21-cv-01139-JFS Document 10 Filed 09/13/21 Page 7 of 17




        It is well established that a claim for breach of contract must fail if the only

damages sought are lost profits that are barred by a contractual limitation of

damages. See, e.g., Vasilis v. Bell of Pennsylvania, 409 Pa. Super. 396, 400, 598

A.2d 52, 54 (1991) (affirming grant of judgment on the pleadings in breach of

contract action based on limitation of damages provision); Clark Res., Inc. v. Verizon

Bus. Network Servs., Inc., No. 1:10-CV-1119, 2012 WL 1339697, at *5 (M.D. Pa.

Apr. 18, 2012) (granting summary judgment on breach of contract claim where

plaintiff sought only lost profits that were barred by contract)2; Fish Net, Inc. v.

ProfitCenter Software, Inc., No. CIV.A. 09-5466, 2013 WL 5635992, at *9–11 (E.D.

Pa. Oct. 15, 2013) (similar); Argo Welded Prod., Inc. v. J. T. Ryerson Steel & Sons,

Inc., 528 F. Supp. 583, 593 (E.D. Pa. 1981) (similar). IWTV cannot simultaneously

rely on the Distribution Agreement to supply its cause of action and ignore the

limitation on damages imposed by that contract.

        Furthermore, even if Plaintiff were not contractually barred by the contract it

unilaterally drafted from seeking lost profits, IWTV has not clearly pleaded that it

has even lost profits as a result of Game Changer’s alleged breach. See Zemenco,

Inc. v. Devs. Diversified Realty Corp., No. CIV.A. 03-175, 2005 WL 2545303, at *7

(W.D. Pa. Oct. 7, 2005), aff’d, 205 F. App’x 82 (3d Cir. 2006) (“Under Pennsylvania



    2
      Pursuant to Middle District Local Rule 7.8(a), copies of the unpublished
opinions cited herein are reproduced in the attached Appendix.
                                      6
        Case 3:21-cv-01139-JFS Document 10 Filed 09/13/21 Page 8 of 17




law, a plaintiff asserting a claim of breach of contract or fraud is required to

demonstrate that the damages suffered were proximately caused by the defendant.”).

Nor has Plaintiff alleged the loss with adequate specificity so as to lend plausibility

to its claim. See Moses Taylor Found. v. Coverys, No. 3:20-CV-00990, 2021 WL

1017371, at *3 (M.D. Pa. Mar. 17, 2021) (“A plaintiff must plead damages which

can be calculated to a reasonable certainty” and are not “too speculative, vague, or

contingent.” (internal quotation marks omitted)).

      Accordingly, IWTV’s claim for breach of contract should be dismissed.

   B. IWTV Cannot Salvage its Claim for Lost Profits by Way of a Clearly
      Meritless Allegation that the Confidentiality Provision was Breached.

      Apparently recognizing that the limitation on damages would prevent

recovery for lost profits, IWTV has conclusorily asserted that Game Changer

“breached section 8 of the Distribution Agreement by revealing and publicizing the

terms of the Distribution Agreement to other promoters.” Compl. ¶ 21. As noted

above, the bar on recovery of lost profits does not apply to a claim that either party

has breached its contractual confidentiality obligations. But this transparent attempt

to perform an end-run around the damages’ limitation clause fails for three separate

reasons.

      First, “[c]onclusory allegations” with no factual support to show their

plausibility “are insufficient to survive a motion to dismiss.” Lemar v. American

Trading Corp., 643 F. App’x 79, 82 (3rd Cir. 2016). Plaintiff claims that Game

                                       7
        Case 3:21-cv-01139-JFS Document 10 Filed 09/13/21 Page 9 of 17




Changer breached the “Distribution Agreement by revealing and publicizing the

terms of the Distribution Agreement to other promoters.” See Compl. ¶ 21. That is

the entirety of Plaintiff’s allegation of this breach. Plaintiff does not include a single

fact to support this naked assertion. Where, as here, Plaintiff pleads no facts “to

move these claims ‘across the line from conceivable to plausible,’” the allegations

are not sufficient to survive a motion to dismiss. Golod v. Bank of America Corp.,

403 F. App’x 699, 703 (3rd Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 680

(2009)).

      Secondly, even if Game Changer had breached its confidentiality obligations,

IWTV has still failed to plead damages flowing from that breach. Again, the

Complaint only claims damages in the form of lost profits, but nowhere does the

Complaint even attempt to allege how Game Changer’s disclosure of certain

contractual terms had somehow caused IWTV to lose profits. And without such a

causal connection between breach and damages, IWTV’s claim fails. See Zemenco,

Inc., 2005 WL 2545303, at *7.

      Finally, IWTV’s allegation that Game Changer breached its confidentiality

obligations is contradicted by the plain language of the contract. “Confidential

Information” is defined by the contract to include only “information that is disclosed

by or on behalf of one Party to the other Party.” Dist. Agreement § 8(a). IWTV




                                        8
       Case 3:21-cv-01139-JFS Document 10 Filed 09/13/21 Page 10 of 17




claims that this provision was violated because Game Changer revealed the terms of

the contract itself. This is obviously incorrect for a few independent reasons.

      The terms of the Distribution Agreement cannot constitute confidential

information because those terms were not “disclosed by or on behalf of” IWTV to

Game Changer. Plainly, IWTV could not have “disclosed” to Game Changer terms

which Game Changer supposedly participated in negotiating. In fact, “‘Confidential

Information’ does not include information that . . . is rightfully known by the

receiving Party at the time of disclosure without an obligation of confidentiality.”

Id. § 8(a). Of course, even if this allegation that Game Changer violated the

confidentiality provision of the agreement were true (and it is not), Game Changer

had every right to utilize the Distribution Agreement, which by its terms is not

confidential.

      Further, the confidentiality provision requires each party to “keep the other

Party’s Confidential Information” safe. Id. § 8(b) (emphasis added). But the terms

of a contract do not belong to one party or the other. This confidentiality provision

is clearly intended to protect information belonging to a single party that is disclosed

to the other party for purposes of negotiation. It does not apply to a mutually

executed agreement.

      The confidentiality provision therefore simply does not bar disclosure of the

terms of the Distribution Agreement itself. Any contrary interpretation, in addition

                                       9
       Case 3:21-cv-01139-JFS Document 10 Filed 09/13/21 Page 11 of 17




to contradicting the plain language of the agreement, would lead to absurd results.

For example, the contract provides that “[t]he receiving Party shall return or delete

all Confidential Information of the disclosing Party promptly upon request of the

disclosing Party.” Id. § 8(b). Under IWTV’s interpretation, the terms of a contract

to which Game Changer is a party somehow constitute “confidential information”

owned by IWTV, which would mean that IWTV could require that Game Changer

“return or delete” the contract itself. Obviously, this cannot be right, because the

contract does not treat its own terms as “confidential information” belonging to one

party or the other. This alone is enough to doom IWTV’s attempt—recognizing the

limitation on damages contained in the Distribution Agreement—to backdoor lost

profits in through the confidentiality provision.

II.   Count II Must Be Dismissed Because It Is Entirely Duplicative Of The
      Breach Of Contract Claim And Thus Fails For The Same Reasons

      A. IWTV Fails to Adequately Plead any of the Elements of a Detrimental
         Reliance Claim.

      Plaintiff’s claim for detrimental reliance—another name for promissory

estoppel, see Matarazzo v. Millers Mut. Grp., Inc., 927 A.2d 689, 692 (Pa. Commw.

Ct. 2007), as amended (Sept. 17, 2007)—fails because Plaintiff fails to plausibly

plead any of the requisite elements. “In order to maintain an action in promissory

estoppel, the aggrieved party must show that 1) the promisor made a promise that he

should have reasonably expected to induce action or forbearance on the part of the


                                      10
       Case 3:21-cv-01139-JFS Document 10 Filed 09/13/21 Page 12 of 17




promisee; 2) the promisee actually took action or refrained from taking action in

reliance on the promise; and 3) injustice can be avoided only by enforcing the

promise.” Crouse v. Cyclops Indus., 560 Pa. 394, 403, 745 A.2d 606, 610 (2000)

(emphasis added). Relief is not available unless “the promisee relies on the promise

and therefore changes his position to his own detriment.” Id. at 402; see also Horrell

v. ABB Enterprise Software, No. 1:20-cv-01454, 2021 WL 2645905, at *8 (M.D. Pa.

June 28, 2021) (plaintiff’s claim fails where it fails to plausibly plead an action that

it took or refrained from taking in detrimental reliance on an alleged promise).

Plaintiff’s detrimental reliance claim is deficient in every respect.

      First, the promise alleged by Plaintiff is merely a restatement of the contract

terms. See Compl. ¶ 26. Such conclusory recitals of the elements of a claim, with no

independent factual basis to demonstrate that they are plausible, are insufficient to

survive a motion to dismiss. See United Nat. Ins. Co. v. Indian Harbor Ins. Co., Civ.

No. 14–6425, 2015 WL 437630, at *9 (E.D. Pa. Feb. 2, 2016).

      Second, the Complaint utterly fails to plead that IWTV actually took action

(or refrained from taking action) in reliance on Game Changer’s purported promise

(much less that any such reliance was reasonable). See Elliott v. EQT Corp., No.

2:16-CV-00145, 2019 WL 6329664, at *16 (W.D. Pa. Nov. 26, 2019) (promise must

“induce action” by the party claiming estoppel). The Complaint does not indicate

that IWTV did anything whatsoever in reliance on any promise. Nor does the

                                       11
       Case 3:21-cv-01139-JFS Document 10 Filed 09/13/21 Page 13 of 17




Complaint allege that IWTV has been put in a worse position as a result of the

promise. Instead, the Complaint merely states that IWTV has been deprived of the

live streams it was promised. See Compl. ¶ 30. But a promisor’s failure to follow

through on an unenforceable promise—even assuming the veracity of the allegation

solely for purposes of this Motion to Dismiss—does not provide a basis for

promissory estoppel, absent detrimental reliance. See Crouse, 560 Pa. at 403.

      Finally, Plaintiff makes no allegation showing that an award of damages is

necessary to avoid injustice. To the contrary, given the duress under which the

“promise” was made, and IWTV’s inclusion of an express provision that prohibits

recovery of lost profits in the Distribution Agreement, enforcing the purported

“promise” would be unjust. Given that this is a required element of its claim, this

pleading failure is likewise fatal to Plaintiff’s claim.

      It is axiomatic that a claim for detrimental reliance fails where there is neither

reliance nor detriment, much less injustice. Because IWTV has pleaded none of the

elements of its detrimental reliance claim—beyond its empty barebones recitals of

certain elements—this claim must be dismissed.

      B. IWTV Cannot Evade the Bar on Recovery of Lost Profits by Styling
         its Claim as One for “Detrimental Reliance.”

      If the Court dismisses Plaintiff’s breach of contract claim (and it should), and

permits IWTV’s detrimental reliance to be pled in the alternative, the limitation of

damages would still apply to Plaintiff’s detrimental reliance claim because IWTV

                                        12
       Case 3:21-cv-01139-JFS Document 10 Filed 09/13/21 Page 14 of 17




has not pled any form of injury other than lost profits, which are not recoverable by

that same agreement.

      As noted above, the only purported “promise” on which Plaintiff claims to

have relied is the Distribution Agreement itself. That same contract expressly

precludes recovery for lost profits. “When an express contract exists . . . the parties’

recovery is limited to the measures provided in the contract.” Isobunkers, L.L.C. v.

Easton Coach Co., No. CIV.A. 09-879, 2010 WL 547518, at *4 (E.D. Pa. Feb. 9,

2010). IWTV may not evade the contractual limitation on damages simply by

relabeling its breach of contract claim as “detrimental reliance.”

      Even if the contract were not in force, the result would be the same. Again,

the only “promise” from Game Changer on which IWTV claims to have relied is

that Game Changer would abide by the terms of the contract. But the contract

includes an express limitation on damages—so IWTV cannot have reasonably

expected that it would be able to recover lost profits. And under such circumstances,

an award based on IWTV’s lost profits—the only relief sought by this suit—is not

necessary to avoid injustice. See Crouse v. Cyclops Indus., 560 Pa. 394, 403, 745

A.2d 606, 610 (2000). To the contrary, awarding lost profits would work an injustice

by contravening the express terms of the Distribution Agreement.

      Because IWTV has no valid claim for damages, whether on a theory of breach

of contract or a theory of detrimental reliance, its claims must be dismissed.

                                       13
       Case 3:21-cv-01139-JFS Document 10 Filed 09/13/21 Page 15 of 17




      C. IWTV’s Detrimental Reliance Claim Fails as Entirely Duplicative of
         its Contract Claim.

      The Complaint’s second count asserts that IWTV detrimentally relied upon

promises made by Game Changer. “Detrimental reliance is another name for

promissory estoppel,” Matarazzo v. Millers Mut. Grp., Inc., 927 A.2d 689, 692 (Pa.

Commw. Ct. 2007), as amended (Sept. 17, 2007), a doctrine that applies “[w]here

there is no enforceable agreement between the parties because the agreement is not

supported by consideration,” Crouse, 560 Pa. at 402. In other words, “[p]romissory

estoppel is reserved for situations ‘where the formal requirements of contract

formation’ have failed.” Isobunkers, 2010 WL 547518, at *4 (quoting Carlson v.

Arnot–Ogden Mem’l. Hosp., 918 F.2d 411, 416 (3d Cir.1990)).

      The only promise alleged here, however, is that Game Changer would fulfill

its “exclusivity obligations” under the Distribution Agreement. See Compl. ¶ 26.

This claim is therefore entirely duplicative of the claim for breach of contract.

Where, as here, a detrimental reliance claim is entirely duplicative of a contract

claim, it is insufficient to state a claim. See Wilson v. Bank of America, N.A., 48

F.Supp.3d 787, 814 (E.D. Pa. 2014); see also W. Chester Univ. Found. v. MetLife

Ins. Co. of Connecticut, 259 F. Supp. 3d 211, 222 (E.D. Pa. 2017) (dismissing claim

for promissory estoppel because “in Pennsylvania, promissory estoppel claim[s] can

only exist in the absence of a contract”); Lobar, Inc. v. Lycoming Masonry, Inc.,

2005 PA Super 201, ¶ 12, 876 A.2d 997, 1001 (2005) (holding that action for

                                     14
       Case 3:21-cv-01139-JFS Document 10 Filed 09/13/21 Page 16 of 17




promissory estoppel cannot be maintained where “Defendant’s liability to Plaintiff

can be established by contract law”).

      While it is true that alternative pleading is permissible, to the extent that the

Court allows Plaintiff’s contract claim to proceed (and it should not), the claim for

detrimental reliance should be dismissed.

                                  CONCLUSION

      For the foregoing reasons, the Complaint should be dismissed.

                                              Respectfully submitted,


                                              /s/ John B. Dempsey
                                              John B. Dempsey (PA ID 88017)
                                              jdempsey@mbklaw.com
                                              Myers Brier & Kelly, LLP
                                              425 Spruce Street, Suite 200
                                              Scranton, PA 18503
                                              (570) 342-6100

                                              R. Zachary Gelber
                                              Samuel Steinbock-Pratt
                                              zgelber@gelbersantillo.com
                                              spratt@gelbersantillo.com
                                              (pro hac vice pending)
                                              Gelber & Santillo PLLC
                                              347 West 36th Street, Suite 805
                                              New York, NY 10018
                                              (212) 227-4743

                                              Attorneys for Defendant Game Changer
                                              Wrestling, LLC

Dated: September 13, 2021


                                        15
       Case 3:21-cv-01139-JFS Document 10 Filed 09/13/21 Page 17 of 17




                        CERTIFICATE OF SERVICE


      I, John B. Dempsey, hereby certify that a true and correct copy of Game

Changer Wrestling, LLC’s Memorandum of Law in Support of Motion To Dismiss

was served upon the following counsel of record via the Court’s ECF system on

this 13th day of September 2021:


                        Lars H. Anderson, Esquire
                        Hourigan, Kluger & Quinn, P.C.
                        600 Third Avenue
                        Kingston, PA 18704
                        landerson@hkqlaw.com



                                           /s/ John B. Dempsey
                                           John B. Dempsey
